Exhibit 10.40

 

December 1, 2016

PERSONAL AND CONFIDENTIAL

[Name]

 

Re:Special Bonus Award

 

Dear [Name]:

In recognition of your continued service to DDR Corp. ( “Company”), the Company
hereby provides to you an opportunity to earn a one-time, special bonus award
(the “Bonus”) if you meet certain requirements.  This letter agreement (“Bonus
Letter”) sets forth the terms and conditions of your Bonus opportunity,
including the requirements that you must meet to receive any Bonus payout.  You
must sign and return the enclosed copy of this Bonus Letter within seven (7)
days of the date of this Bonus Letter to be eligible for the Bonus.

1.Bonus Opportunity.  Subject to Section 2 below, if you remain in the
continuous employ of the Company through January 1, 2018, you will be entitled
to a Bonus payout in an amount equal to your Company-provided target annual cash
incentive opportunity as in effect on March 1, 2017.  If earned, the Bonus will
be paid to you in a lump sum (less applicable tax withholdings) within 30 days
following January 1, 2018.  Except as otherwise provided in Section 2, this
Bonus Letter will automatically terminate, and no Bonus will be earned, if your
employment with the Company terminates for any reason prior to January 1, 2018.
In the event that you are on an approved leave of absence as of January 1, 2018,
the Bonus will be earned as of the date of your return from leave and paid to
you in a lump sum (less applicable tax withholdings) within 30 days following
your return.

2.Certain Terminations of Employment.  If, prior to January 1, 2018 and at a
time when this Bonus Letter is still in effect, your employment with the Company
is terminated (i) by the Company without Cause (as defined below), (ii) by the
Company due to Disability (as defined below) or (iii) by reason of death, then
you will be entitled to a Bonus in an amount equal to (a) if the termination
occurs prior to March 1, 2017, your Company-provided target annual cash
incentive opportunity as in effect on the date of such termination of
employment, or (b) if the termination occurs on March 1, 2017 or thereafter
through January 1, 2018, your Company-provided target annual cash incentive
opportunity as in effect on March 1, 2017.  If earned, the Bonus will be paid to
you in a lump sum (less applicable tax withholdings) within 30 days following
the date of such termination of employment.

3.Not in Lieu of Annual Cash Incentive Opportunity.  For the avoidance of doubt,
the Bonus opportunity described in this Bonus Letter is in addition to, and not
in lieu of, any annual cash incentive opportunity with the Company that may
otherwise be applicable to you.

4.Certain Defined Terms.  

 

(a)

Cause.  For purposes of this Bonus Letter, “Cause” has both the meaning ascribed
to such term in your change in control or similar agreement with

 

--------------------------------------------------------------------------------

 

 

the Company or any subsidiary of the Company (an “Individual Agreement”), if
any, plus “Cause” also means the occurrence of any of the following
circumstances:  (i) your indictment for, or plea of guilty or nolo contendere
to, a felony or a crime involving dishonesty, fraud, or moral turpitude;
(ii) conduct by you that brings the Company or any subsidiary or affiliate of
the Company into public disgrace or disrepute; (iii) you commit an act that is
not, or a series of acts that are not, taken in good faith and the commission of
such act or series of acts results in material injury to the business reputation
of the Company; (iv) gross negligence or gross misconduct by you with respect to
the Company or any subsidiary or affiliate of the Company; (v) you commit an act
or series of repeated acts of dishonesty that are materially inimical to the
best interests of the Company; (vi) you fail to follow the lawful directions of
your direct supervisor, which is not cured within three days after written
notice thereof to you; (vii) other than as a result of Disability, you
consistently fail to perform your duties and responsibilities to the Company and
the failure continues for 15 days after the Company has advised you in writing
of that failure; or (viii) you have materially breached any provision of this
Bonus Letter or any other agreement between you and the Company or any
subsidiary or affiliate of the Company and the breach has not been cured in all
substantial respects within 30 days after the Company has advised you in writing
of the nature of the breach.

The Company will, unless otherwise provided in your Individual Agreement, have
the sole discretion to determine whether Cause exists for purposes of this Bonus
Letter, and its reasonable determination will be final.

 

(b)

Disability.  For purposes of this Bonus Letter, “Disability” means permanent and
total disability as defined in Section 22(e)(3) of the Internal Revenue Code of
1986, as amended.

5.Tax Withholding.  The Company may withhold from any payments owed to you under
this Bonus Letter all federal, state, city or other taxes as may be required to
be withheld pursuant to any law or governmental regulation or
ruling.  Notwithstanding any other provision of this Bonus Letter, the Company
is not obligated to guarantee any particular tax result for you with respect to
any payment provided to you hereunder, and you will be responsible for any taxes
imposed on you with respect to any such payment.

6.Confidentiality.  The provisions of this Bonus Letter are confidential.  You
may not disclose, publicize or discuss any of the terms or conditions of this
Bonus Letter with anyone except your spouse, if any, or your attorney, financial
advisor and/or tax advisor to the extent necessary for such advisor to render
appropriate legal, financial and tax advice.  If you disclose, publicize, or
discuss any of the terms or conditions of this Bonus Letter with any other
person (including any current or former employee of the Company, but excluding
your spouse, attorney, financial advisor and/or tax advisor), you will forfeit
your right to any Bonus opportunity.  Further, if you disclose, publicize, or
discuss any of the terms or conditions of this Bonus Letter

2

--------------------------------------------------------------------------------

 

with your spouse, attorney, financial advisor and/or tax advisor and such
individual discloses the terms or conditions of this Bonus Letter to any other
person, you will forfeit your right to any Bonus opportunity.

7.Complete Agreement.  This Bonus Letter embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

8.Successors and Assigns. This Bonus Letter will bind and inure to the benefit
of and be enforceable by you, the Company and your and the Company’s respective
heirs, executors, personal representatives, successors and assigns, except that
neither party may assign any rights or delegate any obligations hereunder
without the prior written consent of the other party.  Notwithstanding the
foregoing, you hereby consent to the assignment by the Company of all of its
rights and obligations hereunder to (a) any successor to the Company by merger
or consolidation or purchase of all or substantially all of the Company’s assets
or (b) any affiliate of the Company, provided such successor or affiliate
assumes the liabilities of the Company hereunder.

9.Amendment and Waiver.  The provisions of this Bonus Letter may be amended or
waived only with the prior written consent of the Company and you.

10.Governing Law. The parties to this Bonus Letter agree that this Bonus Letter
shall be construed in accordance with Ohio law, that any action brought by any
party hereunder may be instituted and maintained only in the appropriate court
having jurisdiction over Cuyahoga County, Ohio, and that this Bonus Letter shall
be interpreted in accordance with the plain meaning of its terms and not
strictly for or against any party.

11.Counterparts.  This Bonus Letter may be executed in separate counterparts,
each of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE LEFT BLANK]

 

 

3

--------------------------------------------------------------------------------

 

Please be aware that this Bonus Letter does not constitute an offer or guarantee
of employment with the Company or any of its subsidiaries or affiliates.  

Very truly yours,

 

 

DDR CORP.

 

 

By: _______________________

Name: Craig A. Schultz
Title:   Senior Vice President of Strategic

            Finance & Tax


 

 

ACKNOWLEDGED AND AGREED, with the effect set forth above,

 

 

 

Recipient Name: [Name]Date

 

 

 

 

4